Citation Nr: 0413983	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  He died in June 1978, and the appellant is 
his surviving spouse.  Historically, the issue in this case 
initially arose from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia.  In August 1998, the 
appellant appeared before the undersigned at a Travel Board 
hearing at the RO.  

In March 2000 the Board of Veteran's Appeals (Board) issued a 
decision which denied service connection for the cause of the 
veteran's death.  The appellant appealed the March 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order issued in June 2001, the Court 
vacated the March 2000 Board decision, and remanded the 
matter for readjudication consistent with the considerations 
discussed in the Order, and discussed in April 2001 motions 
filed by the appellant and VA General Counsel.  The case then 
came before the Board in February 2002, when the Board 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development was completed, but in June 
2003, pursuant to Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the Board remanded the case to the agency of local 
jurisdiction (AOJ) for initial consideration of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.

REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See DAV, supra.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  

As noted, this case was previously before the Board in 
February 2002, when the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2).  In June 2003 
the Board remanded the case to the AOJ for initial 
consideration of the evidence.  The RO reviewed the 
additional development, along with additional evidence that 
the appellant submitted, and issued supplemental statements 
of the case (SSOC) in January and March 2004 which addressed 
such evidence.  The case was subsequently returned to the 
Board for further appellate review.  Along the way the record 
has again been supplemented with additional evidence that was 
not reviewed by the RO.  Subsequent to the March 2004 SSOC, 
the appellant's attorney submitted additional medical 
evidence that has not been reviewed by the RO since the most 
recent SSOC was issued.  The appellant has not waived AOJ 
initial consideration of this evidence.  Under the Court and 
Federal Circuit cases cited above, the Board has no recourse 
but to remand the case for AOJ initial consideration of 
additional evidence.  

The Board recognizes that this claim has now been pending 
well in excess of 10 years.  However, it is now well-
established by precedent case law (see DAV, supra) that when 
an appellant or her attorney submits additional evidence 
subsequent to the AOJ's last review, and does not waive AOJ 
initial consideration of the evidence, the case must be 
remanded to the AOJ for initial consideration of the 
evidence.  
Accordingly, this case is REMANDED for the following:

The RO should review the record and 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review.  If the claim 
remains denied, the RO should issue the 
appellant and her attorney an appropriate 
SSOC and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

